People v Moorer (2016 NY Slip Op 06254)





People v Moorer


2016 NY Slip Op 06254


Decided on September 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2016

Mazzarelli, J.P., Acosta, Saxe, Moskowitz, Gesmer, JJ.


1761 1021/13

[*1]The People of the State of New York, Respondent,
vJonathan Moorer, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered May 29, 2014, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 5 years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for a youthful offender determination, and otherwise affirmed.
As the People concede, defendant is entitled to an express determination of whether, notwithstanding his conviction of an armed felony offense, he is eligible for youthful offender treatment based on the factors set forth in CPL 720.10(3), and if so, whether such treatment should be granted (see People v Middlebrooks, 25 NY3d 516 [2015]; People v Rudolph, 21 NY3d 497 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2016
CLERK